               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 SC JOHNSON & SON INC.,

                       Plaintiff,
                                                    Case No. 19-CV-375-JPS-JPS
 v.

 HENKEL CORPORATION,
                                                                   ORDER
                       Defendant.


       Plaintiff makes scented oil dispensers. Defendant sells replacement

oil cartridges and claims that its cartridges fit into Plaintiff’s dispensers.

Plaintiff asserts that Defendant’s cartridges do not fit, thereby damaging

Plaintiff’s brand in the eyes of consumers. Plaintiff sues Defendant for false

advertising under the Lanham Act, 15 U.S.C. § 1125(a), and for deceptive

trade practices under the Wisconsin Deceptive Trade Practices Act, Wis.

Stat. § 100.18. (Docket #1).

       Plaintiff, a national consumer product brand based in Wisconsin,

filed its lawsuit in this District. Defendant, a Delaware corporation based in

Connecticut, filed a motion to dismiss this action for want of personal

jurisdiction. (Docket #26). Most of its business is conducted in Connecticut,

including the marketing, research, and sales operations which are the

subject of Plaintiff’s claims. Defendant has only four connections to

Wisconsin: 1) its sales to distributors like Wal-Mart and Target, who then

sell the refills in Wisconsin stores, 2) its national advertising campaign, 3)

its website, and 4) an unsuccessful meeting between Defendant and

Menards, a Wisconsin company, about a potential distribution deal. For the
product at issue in this case, Wisconsin sales comprise about 1.5 percent of

national sales.

       The Court agrees with Defendant that specific personal jurisdiction

is, to put it favorably to Plaintiff, questionable in this case (Plaintiff

concedes that general personal jurisdiction is absent). In light of recent

Supreme Court pronouncements stressing the importance of suit-related,

forum-targeted contacts, Defendant’s generalized contacts with and

minimal revenue generation from this state counsel against the exercise of

specific personal jurisdiction. See Bristol-Myers Squibb Co. v. Superior Court

of Cal., San Francisco Cty., 137 S.Ct. 1773 (2017); Walden v. Fiore, 571 U.S. 277

(2014); see also NextGen HBM, Inc. v. ListReports, Inc., 2017 WL 4040808, at

*10–14 (D. Minn. Sept. 12, 2017) (finding no specific personal jurisdiction in

a case involving Lanham Act allegations, and numerous state law causes of

action, where the plaintiffs failed to show that the defendants expressly

aimed their conduct at the forum state). To agree with Plaintiff that specific

personal jurisdiction is present here would seem to make any nationwide

seller of any product vulnerable to suit in every state where the product is

sold, regardless of the seller’s level of participation in the ultimate sale. This

does not sound like it comports with traditional notions of fair play and

substantial justice. Int’l Shoe Co. v. State of Wash., Office of Unemployment

Compensation and Placement, 326 U.S. 310, 316 (1945).

       Without personal jurisdiction over Defendant, the Court would be

obliged to dismiss this action without prejudice.1 But in its motion,

       1Defendant suggests that a dismissal with prejudice would be appropriate,
(Docket #41 at 17), but this is clearly incorrect, Burmaster v. Herman, 737 F. App’x
790, 791 (7th Cir. 2018) (holding that the district court should not have dismissed
a case with prejudice for failure to state a claim when that court simultaneously
concluded that it lacked personal jurisdiction).


                                   Page 2 of 4
Defendant alternatively suggests that the Court should transfer this action

to the District Court of Connecticut, as Defendant concedes personal

jurisdiction would lie there. (Docket #27 at 18–21). Such transfer is

permissible pursuant to 28 U.S.C. § 1404(a) “[f]or the convenience of parties

and witnesses, [and] in the interest of justice.” The Court finds that

convenience would clearly be better served in Connecticut, as the evidence

in this case will turn entirely on the development and marketing of

Defendant’s product, which occurred entirely in that state. Thus, the

material events occurred in that district, and the majority of the evidence

and witnesses are located there. Despite Plaintiff’s concern with a slower

trial schedule in the District of Connecticut, the interest of justice will not

be harmed by transfer. Both Wisconsin and Connecticut have a similar

interest in this dispute—Defendant is allegedly harming consumers equally

nationwide. The fact that this case includes a Wisconsin cause of action

means little, as “federal judges routinely apply the law of a State other than

the State in which they sit.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Tex., 571 U.S. 49, 67–68 (2013).

       Finally, the Court is confident that Plaintiff will suffer little prejudice

from transfer; it has no doubt that if this action were dismissed for want of

personal jurisdiction, Plaintiff would not hesitate to re-file the case in

Connecticut. The Court can save all parties the time and expense of such a

maneuver. Defendant’s motion to transfer will be granted, and its motion

to dismiss denied as moot. The Court will not rule upon Plaintiff’s motions

for a preliminary injunction, (Docket #3), and for a temporary restraining

order, (Docket #5), as these are best addressed by a court with unquestioned

jurisdiction.




                                   Page 3 of 4
       Accordingly,

       IT IS ORDERED that Defendant’s motion to dismiss or transfer

(Docket #26) be and the same is hereby GRANTED in part and DENIED

as moot in part; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby TRANSFERRED to the United States District Court for the District

of Connecticut for all further proceedings.

       The Clerk of the Court is directed to take all appropriate steps to

effectuate the transfer of this action to the United States District Court for

the District of Connecticut.

       Dated at Milwaukee, Wisconsin, this 24th day of May, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
